Exhibit 4.32 December 23, 2011 Whakapai Consulting Limited Auckland, New Zealand Re: Management Services Agreement Reference is made to the Management Service Agreement between Olympus Pacific Minerals Inc. and Whakapai Consulting Limited dated December 30, 2010 (the “Management Services Agreement”). Schedule “B” to the Management Services Agreement is hereby deleted and replaced with the attached Schedule “B”. OLYMPUS PACIFIC MINERALS INC. Per:“John Seton” Name: John Seton Title: Chief Executive Officer Confirmed and Agreed to by: WHAKAPAI CONSULTING LIMITED Per:“Jane Bell” Name: Jane Bell Title: Suite 500510 King Street East5Toronto, OntarioM5C 1C3 Telephone5FaxToll Free SCHEDULE “B” FEE SCHEDULE AND CRITERIA FOR BONUS (a) Name:Jane Bell (b) Position:Chief Financial Officer (c) Period:1 January 2012 to 30 June 2012 (d) TOTAL Direct Compensation Target, made up from (e) Annual Base Salary, (f) STIP $ Target Bonus, (g) LTIP $ Target Opportunity C$339,500 (e) Annual Base Salary C$180,000 Incentive Bonus (f) Your STIP Target $ Bonus and as % of Annual Base Salary are: Target: C$ 72,000 or 40%; orThresholdC$36,000 or 20%; orMaximum C$108,000 or 60%. The 2012 STIP targets will be company-wide and the method of assessment of achievement will be communicated to you in January 2012. The 2011 STIP targets are company-wide and achievement is assessed by the Compensation Committee, against the following: a. Production 1/3 reaching quarterly Budgeted YTD ounces produced [Threshold 90% - 95%, Target 95% to 100%, Maximum 101%+]; b. Financial 1/3 reaching quarterly Budgeted YTD cash from operations after all costs & overheads (including corporate and working capital changes) have been paid and generally achieving the programme & budget as approved [Threshold 90% - 95%, Target 95% to 100%, Maximum 101%+]; c. Exploration 1/6 improving categorization/quality of existing resources and delineating between 500,000 and 800,000 additional NI 43-101 / JORC verifiable oz [Threshold 500s, Target 600s, Maximum 700s], and 1/6 delineating between 250,000 and 500,000 oz geological potential (Exploration) [Threshold 250-299, Target 300s potential, Maximum 400s]. (g) Annual Long Term Incentive Plan (“LTIP”) target bonus to be added to Annual Base Salary (i) $ Opportunity: C$50,000 worth of Olympus share options, from 8 September 2011 as detailed in the Share Option Agreement relating to the 8 September 2011 granting. (ii) Black Scholes Conversion Details are provided for your information. (h) Account Details for Payments to be detailed on your invoice (i) Currency for payment is Canadian Dollars (j) Name for LTIP Options as per Share Option AgreementTBA (k) Reimbursable Expenses and expatriate benefits: Travel and general business related expenses as per agreed policies on the Company’s internal website from time to time. (l) Performance Criteria:Meet requirements as specified from time to time by the CEO and/or the Board of OYM and/or its Committees. (m) Number of Months for Payment Pursuant to Termination: Six (6) (Clause 5b) (n) Number of Months for Payment Pursuant to Takeover of Control: Twelve (12) (Clause 5g)
